                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

     ANTHONY D. COOK,

                              Petitioner,             Case No. 17-CV-1459-JPS
                                               Criminal Case No. 14-CR-226-1-JPS
     v.

     UNITED STATES OF AMERICA,                                          ORDER

                              Respondent.



1.        INTRODUCTION

          On October 25, 2017, Petitioner, a federal prisoner, filed a motion to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255,

asserting that his conviction and sentence were imposed in violation of the

Constitution. (Docket #1). The motion has been fully briefed and, for the

reasons stated below, it will be denied.1

2.        BACKGROUND

          On January 6, 2013, Petitioner and several accomplices robbed a

bank and stole over $300,000. United States v. Anthony D. Cook, 14-CR-226-

1-JPS (E.D. Wis.) (Petitioner’s “Criminal Case”), (Docket #35 at 3). One of

the accomplices carried a gun during the crime. Id. Petitioner was indicted

on December 2, 2014 on one count of Hobbs Act robbery, in violation of 18

U.S.C. § 1951(a) & 2, one count of conspiracy to commit Hobbs Act robbery,

violating those same statute sections, and one count of brandishing a



        Petitioner filed two reply briefs in support of his motion. (Docket #14 and
          1

#15). Though this is not permitted by the rules of procedure, the Court will
nevertheless consider both. They do not change the result here.
firearm during a crime of violence, in violation of 18 U.S.C. §

924(c)(1)(A)(ii). Id., (Criminal Case, Docket #1). Petitioner pled guilty to the

Hobbs Act robbery and Section 924(c) charges, and the government agreed

to dismiss the conspiracy charge. Id., (Criminal Case, Docket #35 at 1–5). On

July 7, 2015, Petitioner was sentenced to 144 months’ imprisonment. Id.,

(Criminal Case, Docket #56 at 2). He subsequently appealed the application

of two sentencing enhancements, but on March 29, 2017, the Court of

Appeals affirmed this Court’s judgment. Id., (Criminal Case, Docket #78).

3.     ANALYSIS

       Petitioner advances two claims, both for ineffective assistance of

counsel, in violation of the Sixth Amendment. First, he argues that prior to

signing the plea agreement, his counsel told him that he would receive no

more than a 60-month sentence, founded on counsel’s misrepresentations

or omissions. Second, Petitioner contends that his counsel failed to raise a

cognizable issue on appeal, namely whether the factual basis of his plea

properly supported the Section 924(c) conviction.

       Courts apply the two-prong test set forth in Strickland v. Washington,

466 U.S. 668 (1984), to evaluate the effectiveness of counsel both at trial and

on appeal. See Makiel v. Butler, 782 F.3d 882, 897 (7th Cir. 2015). First, the

movant must show that his counsel’s performance was deficient because it

“fell below an objective standard of reasonableness.” Strickland, 466 U.S. at

687–88. Second, he must show that the deficient performance prejudiced his

defense, which means that “there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have

been different.” Id. at 694.

       The Strickland standard is “highly deferential to counsel, presuming

reasonable judgment and declining to second guess strategic choices.”


                                  Page 2 of 9
United States v. Shukri, 207 F.3d 412, 418 (7th Cir. 2000) (citation and internal

quotations omitted). There is a “strong presumption” that counsel’s

decisions constitute reasonable litigation strategy. Strickland, 466 U.S. at

696; United States v. Trevino, 60 F.3d 333, 338 (7th Cir. 2005) (“[B]ecause

counsel is presumed effective, a party bears a heavy burden in making out

a winning claim based on ineffective assistance of counsel.”).

       3.1    Counsel Was Not Ineffective In The Plea Phase

       Petitioner posits two ways in which he believes his counsel was

ineffective during the plea phase. First, prior to signing the plea agreement,

Petitioner says that counsel informed him that he would receive no more

than a 60-month sentence. This would, of course, be incorrect, as Petitioner

faced a mandatory minimum of 84 months’ imprisonment, in light of the

Section 924(c) charge. Even if this were true (counsel denies it, (Docket #13-

2 at 1–2)), Petitioner plainly cannot show prejudice. During his change of

plea hearing, wherein Petitioner testified under oath, he recited the

maximum penalties for the charges to which he wanted to plead guilty.

(Docket #13-1 at 9–11). Petitioner also stated that he had sufficient

opportunity to consult with counsel and that he was satisfied with the

representation he received. Id. at 7–8. Finally, Petitioner admitted that he

had no idea what his ultimate sentence would be, and that his counsel’s

representations about a possible sentence were not binding on the Court at

sentencing. Id. at 11–13.

       Second, Petitioner claims that he would not have pled guilty to the

Section 924(c) charge if counsel had explained to him that the “impact of

the Government’s agreement to dismiss its conspiracy count[.]” (Docket #2

at 8–9). It is not clear what Petitioner’s argument has to do with the

conspiracy count. Rather, what he actually challenges is the factual basis for


                                  Page 3 of 9
his Section 924(c) guilty plea. Namely, he insists that he did not know that

his accomplice would have a gun during the robbery. That argument is

duplicative of his second ground for relief and is better addressed in

relation to it.2

        3.2        Counsel Was Not Ineffective In The Appeal Phase

        Under the Strickland performance prong, appellate counsel’s

performance is constitutionally deficient if counsel fails to appeal an issue

that is obviously and clearly stronger than the claims counsel did raise on

appeal. See Makiel, 782 F.3d at 898; Blake v. United States, 723 F.3d 870, 888

(7th Cir. 2013). Appellate counsel need not raise every non-frivolous claim,

but should select among claims to maximize the likelihood of success on

appeal. See Smith v. Robbins, 528 U.S. 259, 288 (2000); Makiel, 782 F.3d at 897.

To satisfy the Strickland prejudice prong, the movant must show that there

is a reasonable probability that the issues appellate counsel did not raise

would have changed the outcome of the appeal. See Johnson v. Thurmer, 624

F.3d 786, 793 (7th Cir. 2010).

        Petitioner claims that the factual admissions of the plea agreement

do not establish that he knew, prior to the robbery taking place, that a gun

would be used. In particular, he states that there was no planning meeting

where the use of a gun was discussed. Further, because all participants

knew the bank’s security guard would not be armed, there was no need for




        Petitioner also states that “the District Court erred in its Rule 11 colloquy
        2

hearing acceptance of Petitioner’s plea” for the same reason: that a factual basis for
the Section 924(c) charge had not been established. (Docket #2 at 9). This is not a
claim of ineffective assistance of counsel. Thus, it is procedurally defaulted
because it was not raised on appeal. This is of no moment, however, in light of
Petitioner’s accusation that it should have been part of his appeal.


                                    Page 4 of 9
anyone to bring a firearm. Thus, says Petitioner, his counsel was ineffective

for failing to call the plea colloquy into question on appeal.

       Petitioner bases this ground on Rosemond v. United States, 134 S. Ct.

1240 (2014). There, the Supreme Court held that a person can only aid and

abet a Section 924(c) violation (and so bear liability as a principal) “when he

knows that one of his confederates will carry a gun.” Id. at 1245, 1249.

Rosemond explained the knowledge component further:

               [T]he § 924(c) defendant’s knowledge of a firearm must
       be advance knowledge—or otherwise said, knowledge that
       enables him to make the relevant legal (and indeed, moral)
       choice. When an accomplice knows beforehand of a
       confederate’s design to carry a gun, he can attempt to alter
       that plan or, if unsuccessful, withdraw from the enterprise; it
       is deciding instead to go ahead with his role in the venture
       that shows his intent to aid an armed offense. But when an
       accomplice knows nothing of a gun until it appears at the
       scene, he may already have completed his acts of assistance;
       or even if not, he may at that late point have no realistic
       opportunity to quit the crime. And when that is so, the
       defendant has not shown the requisite intent to assist a crime
       involving a gun. As even the Government concedes, an
       unarmed accomplice cannot aid and abet a § 924(c) violation
       unless he has “foreknowledge that his confederate will
       commit the offense with a firearm.” Brief for United States 38;
       see also infra, at 1250 – 1252. For the reasons just given, we
       think that means knowledge at a time the accomplice can do
       something with it—most notably, opt to walk away.

Id. at 1249–50. In a related footnote, the Court made a critical clarification:

              Of course, if a defendant continues to participate in a
       crime after a gun was displayed or used by a confederate, the
       jury can permissibly infer from his failure to object or
       withdraw that he had such knowledge.

Id. at 1250 n.9.




                                  Page 5 of 9
       The scenario described by the footnote is amply supported by the

record, including the factual admissions of the plea agreement and the

statements of his counsel. The record shows that the gun-toting accomplice

entered the bank first and put the gun in the face of the security guard.

(Criminal Case, Docket #35 at 3). Petitioner came in behind him and, while

the accomplice continued to point the gun at the guard, proceeded to rob

the bank’s safe. Id. Petitioner and the accomplice, who still held the gun,

then left the bank. Id. Additionally, Petitioner’s counsel avers that he

discussed the applicability of Rosemond to Petitioner’s case. (Docket #13-2 at

3). Counsel explained that security camera footage showed Petitioner

helping the armed accomplice to subdue the security guard, and that the

gun was visible to Petitioner as he turned away to go steal the cash. Id.

       Thus, Petitioner’s insistence that he did not know that a gun would

be used prior to walking into the bank, even taken as true, does not avoid

Section 924(c) liability. Petitioner only weakly suggests that he had no

“reasonable ability to withdraw from the crime scene before its

consummation.” (Docket #14 at 3). He cites no evidence for this proposition,

and it is unsupported by the record. Petitioner could have left the bank once

he saw the gun, but chose not to, and instead completed the crime.

       Petitioner therefore fails to establish either element of appellate

counsel ineffectiveness. He has not shown that his alleged ignorance of the

gun was a clearly stronger argument than those his counsel did present on

appeal. Petitioner also cannot establish prejudice. Based on the factual

record before the Court, there is no reasonable probability that the outcome

of the appeal would have been different.




                                 Page 6 of 9
4.     CONCLUSION

       For the reasons stated above, the Court finds each of Petitioner’s

claims to be without merit, and his motion to vacate his sentence must be

denied.3

       Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). In light of the well-settled principles governing the disposition of

Petitioner’s claims, as outlined above, the Court cannot fairly conclude that

reasonable jurists would debate whether his motion should be decided

differently; as a consequence, the Court must deny a certificate of

appealability to him.


       3 In his replies, Petitioner attempts to raise an additional claim—that his
Section 924(c) conviction must be vacated, because that statute is void for
vagueness. (Docket #14 at 5–6; Docket #15). This claim has been waived, as it was
not raised in Petitioner’s motion or opening brief. See generally (Docket #1 and #2).
Although this Court must construe pro se filings liberally, including in the context
of habeas petitions, Coulter v. Gramley, 93 F.3d 394, 397 (7th Cir. 1996), Petitioner
never mentioned any purported vagueness issues until it was too late for the
government to offer a response. Under these circumstances, the Court need not
consider an additional argument raised for the first time in a reply brief. See Wilson
v. Giesen, 956 F.2d 738, 741 (7th Cir. 1992) (pro se prisoner waived argument on
appeal by failing to raise it until the reply brief); Zambrana v. United States, 790 F.
Supp. 838, 843 (N.D. Ind. 1992) (“Reply briefs are an improper vehicle for
presenting new arguments” in a habeas proceeding).


                                     Page 7 of 9
       Finally, the Court closes with some information about the actions

that Petitioner may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within thirty days

of the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend

this deadline if a party timely requests an extension and shows good cause

or excusable neglect for not being able to meet the 30-day deadline. See id.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within 28 days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. Id. A party is expected to closely review all applicable rules and

determine what, if any, further action is appropriate in a case.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255 (Docket #1) be and the

same is hereby DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice; and

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

       The Clerk of Court is directed to enter judgment accordingly.


                                 Page 8 of 9
Dated at Milwaukee, Wisconsin, this 29th day of October, 2018.

                          BY THE COURT:



                          ____________________________________
                          J.P. Stadtmueller
                          U.S. District Judge




                        Page 9 of 9
